DETAILED ACTION

This office action is in response to the Applicants response filed 8/15/2022. Claims 1-17 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					Examiner Note
Examiner reiterates that incorporating the claims limitations of original Claim 14 in the independent claims 1 and 12 would place the claims in a condition of allowance.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Claims 1, 12 and 16

 	Applicant argues that the influencer cited in the reference is different than the thought leader recited in the claim limitations. (see Remarks, pages 11-13)
 	In response to the Applicants arguments, Examiner respectfully disagrees with the Applicants arguments. Based on the Applicants specification, the instant application also shows in many instances that “thought leaders” are a specific group of “influencers” and therefore can be thought of as equivalent terms. For instance, the instant application states “find outside experts (aka 'external influencers'), corporations often 
miss an opportunity to identify, cultivate and manage their own internal thought leaders.” (page 3, paragraph 2)

And “many oof the same thought leaders circulate in a handful of outlets and publications 
such as Harvard Business Review, LinkedIn, McKinsey, TED, Washington Speakers Bureau, and Wiley. Meanwhile, many should-be thought leaders aren't social media stars, Harvard Business Review authors, LinkedIn Influencers or TED speakers, but are leading authorities in their fields. “ (page 3, paragraph 3) 
These citations show that one of ordinary skill considers experts as influencers and Linkedin also considers influencers as thought leaders as indicated in above citation. 

From these citations from the specification and one of ordinary skill, we can broadly  interpret thought leaders and influencers as being equivalent. 
 	In light of this interpretation, Rao does disclose the limitation of the claims as presently recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al. (U.S. 2019/0188733 A1, hereinafter “Rao”).

 	As to claims 1 and 12, Rao discloses an information processing system for rating or ranking individual users as thought leaders and influencers, the information processing system comprising:  
 	5a memory; a processor communicatively coupled to the memory; and a rating and ranking module communicatively coupled to the memory and the processor, wherein the rating and ranking module is configured to perform a method comprising obtaining at least one information, wherein the information comprises at least one user- 10created content, data related to one of a user-created content, data related to a user role, or data related to a user (Figure 4 and para. [0031]; discloses “the influencer score may be a function of one or more of the components illustrated in FIG. 4. In one embodiment, the influencer score 402, may comprise an engagement component. The engagement 404 component can include a summation of all organizations who viewed the post, tweet, video, mention, like, etc. from the influencer. Additionally, or alternatively, the engagement component 404 can correspond to number of engagements (e.g., re-tweets, likes, shares, etc.) that have occurred in response to a post by the influencer. “); 
 	executing a rating and ranking algorithm as a function of, in part, the information, wherein each of a plurality of users is rated as a separate executable instance to generate a rating for each of the plurality of users as a score for that user (para. [0032]; discloses “each of the components 404-414 may be used to determine the influencer score 402 at least based in part on a weighted average. In one example, the influencer score 402 may be a function of a percentage of each of the components 404-414. In this example, each component may provide a fraction of the total influencer score 402, for instance, engagements 404 (20%), impressions 406 (10%), reach 408 (20%), publications 410 (20%), momentum 412 (10%), and followers 414 (10%)”);  
 	15analyzing the rating of each of the plurality of users (para. [0038]); 
 	ranking each of the plurality of users relative to each other user (para. [0038]; discloses “ranking the influencer”); 
 	directing the storage of the information, the score, and the ranking for each user in an information repository (para. [0036];discloses digital data  retrieved are categorized by influencer are stored in databases and servers );  
 	sending displayable data related to a plurality of ranked users to at least a first system for 20user input/output, whereby the first system for user input/output displays the displayable data displays the displayable data for a user (para. [0039]; discloses “the results obtained may be visually presented at operation 610, with trends and performance metrics visualized using at least one interactive user interface similar to the one described above and in conjunction with FIGS. 5A-5B.”).  


 	As to claim 2, Rao discloses the information processing system of claim 1, wherein information comprises at least one of: articles, awards, blogs, books, certifications, keynotes, media interviews, panels, podcasts, social channels, speaking, videos, webinars and whitepapers (para. [0037]; discloses data from the influencer that includes publications  or posts that used to calculate a score for an influencer).  

 As to claim 53, Rao discloses the information processing system of claim 1, wherein the act of obtaining at least one information receives the at least one information from a user through a system for user input/output (para. [0023]; discloses “ the interactive web interface may be used by the customer service team to service and answer questions from customers and prospective clients. Still in another example, the interactive web interface may be used to correlate a campaign to the call volume at customer service centers. “).  

 	As to claim 4, Rao discloses the information processing system of claim 1, wherein the act of obtaining at least one information receives the at least one information from a third-party database (para. [0027]; discloses “In response to the query, the data may be retrieved from the database 216 and/or other external sources and presented in an interactive user interface to the user making the request.”).  

 	As to claim 156, Rao discloses the information processing system of claim 1, further comprising identifying, based on the information obtained, at least one third-party source of additional information (para. [0027]; discloses “In response to the query, the data may be retrieved from the database 216 and/or other external sources and presented in an interactive user interface to the user making the request.”).  .  

 	As to claim 7, Rao discloses the information processing system of claim 1, wherein the act of executing calculates a score for at least a role-based domain comprising at least one of: academic, author, entrepreneur, influencer, 20inventor and speaker (para. [0032]).  


 	As to claim 8, Rao discloses the information processing system of claim 1, wherein the act of executing calculates a score for at least a functional domain (para. [0031]; discloses influencer score may be a function of one or more of the components which include the followers component includes a summation of the number of organizations which read the posts by influencer).  

 	As to claim 9, Rao discloses the information processing system of claim 1, wherein the act of executing curates (providing hyper-personalized content) a plurality of 5user-related content (para. [0024]; discloses “the social currency module 204 is a component designed to aid in providing hyper-personalized content to one or more users in real-time (at the right time) using augmented media system 202. In general, social currency can be described as the response and resources that arise from content and information shared about a brand or other through social networks, communities, and other social media.”).  

 	As to claim 10, Rao discloses the information processing system of claim 1, further comprising receiving an inquiry directed against the information repository, the inquiry generated through a second system for user input/output, the second system for user input/output being unrelated to the first system for user 10input/output (para. [0026]; discloses external devices can interact with the augment media system using an API interface to retrieve data from database nodes or servers).  

 	As to claim 11, Rao discloses the information processing system of claim 10, further comprising sending displayable data related to a first selected user to at least the second system for user input/output, whereby the second system for user input/output displays the displayable data (para. [0033]; discloses “The first exemplary interactive user interface 500 illustrates a page on a dashboard of the augmented media system 202 designed for a team or organization trying to understand and plan how to best respond to a media reaction to a post or other commentary by an influencer. As illustrated in interactive user interface 500, a general display is presented where in all influencers followed 504 and impact are illustrated. Interactive user interface 500 includes a dashboard like display wherein various options for selection. “).  


 	As to claim 13, Rao discloses the information processing system of claim 12, further comprising: receiving an inquiry directed against the information repository, the inquiry generated 10through a second system for user input/output, the second system for user input/output being unrelated to the first system for user input/output (para. [0026]; discloses external devices can interact with the augment media system using an API interface to retrieve data from database nodes or servers); and sending displayable data related to a first selected user to at least the second system for user input/output, whereby the second system for user input/output displays the displayable data (para. [0033]; discloses “The first exemplary interactive user interface 500 illustrates a page on a dashboard of the augmented media system 202 designed for a team or organization trying to understand and plan how to best respond to a media reaction to a post or other commentary by an influencer. As illustrated in interactive user interface 500, a general display is presented where in all influencers followed 504 and impact are illustrated. Interactive user interface 500 includes a dashboard like display wherein various options for selection. “).  
  
 	As to claim 15, Rao discloses the information processing system of claim 12, wherein information comprises intellectual property (para. [0033]; discloses information regarding influencer includes any publications).  

 	As to claim 16, Rao discloses a method of Rating and Ranking a thought leader's score and ranking by looking across a plurality of dimensions, the method comprising: 
 	a begin rating and ranking step begins the process for each thought leader whose score and ranking is being evaluated (para. [0031]; discloses “influencer scoring model 400 use to understand influencer reach within the augmented media intelligence ecosystem is illustrated. In particular, FIG. 4 illustrates various components 424-414 which may play a role in determining the influencer score 402. For example, the influencer score may be a function of one or more of the components illustrated in FIG. 4. ”);  
 	5a data retrieval step in which an interactive website retrieves relevant records from a database (para. [0027]; discloses “In response to the query, the data may be retrieved from the database 216 and/or other external sources and presented in an interactive user interface to the user making the request.”);
 	 a data categorization step in which the method continues for each measurement dimension for which the thought leader's score and ranking are being evaluated (para. [0032]; discloses “each of the components 404-414 may be used to determine the influencer score 402 at least based in part on a weighted average. In one example, the influencer score 402 may be a function of a percentage of each of the components 404-414. In this example, each component may provide a fraction of the total influencer score 402, for instance, engagements 404 (20%), impressions 406 (10%), reach 408 (20%), publications 410 (20%), momentum 412 (10%), and followers 414 (10%). “); and 
 	a score calculation step in which the method calculates the thought leader's points for the 10measurement dimension being evaluated (para. [0032]).  

 	As to claim 17, Rao discloses the method of Claim 16 wherein each measurement dimension points are assigned based upon a volume of output as well as an authority selected from the following: an outlet, publication, channel or event (para. [0037]; discloses data from the influencer that includes publications  or posts that used to calculate a score for an influencer).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Postrel (U.S. 2020/0311755).

	As to claim 5, Rao discloses the information processing system of claim 4, wherein the act of obtain at least one information receives the at least one information from a third-party database  (para. [0027]; discloses “In response to the query, the data may be retrieved from the database 216 and/or other external sources and presented in an interactive user interface to the user making the request.”) however Rao does not disclose verifying the authenticity of at least one information via a block-chain ledger.  
 	In an analogous art, Postrel discloses a system wherein verifying the authenticity of at least one information via a block-chain ledger(para. [0095]; discloses “ After a new online activity is recorded in the user profile, the user profile score is immediately updated at step 506. The user profile score is based on an algorithmic analysis by the social network computer of the information in the user profile blockchain ledger. That is, all of the profile information is analyzed in real time as it is recorded in the blockchain, and the profile score is re-calculated accordingly. The user profile score is an overall indication of the value of the profile data to a third party such as an advertiser, distributor, manufacturer, etc. The user profile score is intended to give the third party an indication as to how valuable the user may be to that third party, in particular how valuable his profile data may be to that third party, without actually revealing the profile data itself until authorized by the user.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao by using the blockchain to authorize the  user profile data as taught by Postrel in order to give the indication as to how valuable the user may be to that third party in particular how valuable his profile data may be to that third party.(see Postrel, para.[0095])

Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, the system wherein a rating and ranking module communicatively coupled to the memory and the processor, wherein the rating and ranking module is configured to perform a method comprising obtaining at least one information from a user, identifying, based on the information obtained, at least one third-party source of additional information; obtaining at least one information from a third-party database, wherein the information comprises at least one user-created content, data related to one of a user-created content, data related to a user role, and data related to a user; curating a plurality of user-related content; executing a rating and ranking algorithm as a function of, in part, the information, wherein each of a plurality of users is rated as a separate executable instance to generate a rating for each of the plurality of users as a score for that user; verifying the authenticity of at least one information via a block-chain ledger calculating a score for at least a functional domain; calculating a score for at least a role-based or persona-based domain; 7analyzing the rating of each of the plurality of users; ranking each of the plurality of users relative to each other user; directing the storage of the information, the score, and the ranking for each user in an information repository; sending displayable data related to a plurality of ranked users to at least a first system for user input/output, whereby the first system for user input/output displays the displayable data displays the displayable data for a user, a thought leader accessing an interactive website; the thought leader logging into the system; when the thought leader accesses the system for the first time, the thought leader registering with the system; storing the submitted information in a database, the information being stored along with information and meta-data pertaining to the source of the submission into an information repository; calculating a score in which the thought leader rating and ranking algorithm calculates an aggregate score, at least one role-based or persona-based score, and at least one functional domain score for the thought leader; normalizing the score, whereby the thought leader rating and ranking algorithm normalizes the score of the thought leader by dividing each overall, role-based and functional domain score by those of the corresponding highest scoring thought leader in the information repository; 8updating the information repository with newly calculated scores via the interactive website; and displaying a profile, in which the interactive website displays at least one score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Pandit et al. (U.S. 2019/0311418 A1), discloses influencer media content from content platforms are analyzed, a potential product is identified, and attributes for the potential product is extracted. Profile data of followers of the influencer is obtained, and the followers are clustered. An influence factor of the influencer is calculated for each cluster. The followers in the clusters are ranked based on interactions with the influencer. A potential media content related to the potential product is identified, and a placement recommendation to a given cluster is provided based on the influence factors for the clusters and on the follower ranks. Potential future trends are identified based on information related the influencer and are thus predictive and forward-looking, instead of reactive and backward-looking. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457